 DAVID FRIEDLAND PAINTING CO., INC.571(d)Notify the Board'sRegional Director for Region 10, in writing, within 20days from receipt of this Decision,what steps have been taken to comply with theprovisions hereof.8IT IS RECOMMENDED that the complaint be dismissed as to unfair labor practicesalleged therein and not herein found to have been engaged in.8In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommended Order of a Trial Examiner of theNational LaborRelationsBoard, and in order to effectuate the policies of theNational Labor Rela-tionsAct, as amended, we herebynotify our employees that:WE WILLNOT discharge or inany waydiscriminate against employees becauseof their membershipin or activities on behalf of International Union,District50, UnitedMineWorkersof America.WE WILLNOT inany wayinterferewith,restrain,or coerce employees intheir exercise of rights guaranteed under the National Labor Relations Act,as amended.WE WILLoffer reinstatement with backpay to Louise Adams and MableJohnson.BLUE RIDGE MANUFACTURERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remainposted for60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employeeshave anyquestion concerning this notice or compliance with its pro-visions,theymay communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. 526-5741.David Friedland Painting Co., Inc.andCarl Dobrosky,an In-dividual.Case No.12-CA-1363.May 1,1966DECISION AND ORDEROn December 28, 1965, Trial Examiner Harry H. Kuskin issuedhisDecision in the above-entitled proceeding,finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision.There-after, the Respondent filed exceptions to the Trial Examiner's Decisionwith a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Farming, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulings158NLRB No. 59. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDare hereby affirmed. The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as hereinmodified, and orders that the Respondent, David Friedland PaintingCo., Inc., Elizabeth, New Jersey, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :1.Delete from paragraph 1(a) the reference to Local Union No.1221.2.Delete from paragraph 2(c) the phrase beginning with "and atall locations" and ending with "contractors' work."3.Redesignate paragraph (d) of the Trial Examiner's Recom-mended Order as (e) and insert a new paragraph (d) to read asfollows :"(d) Sign and mail copies of said notice to the Regional Directorfor Region 22 for posting by Local 144, if willing, at places wherenotices to its members are customarily posted."4.The notice marked "Appendix" attached to the Trial Examiner'sDecision is hereby amended by deleting the reference to Local UnionNo. 1221.i The Respondent excepts tothe TrialExaminer's recommendationthat Local No. 1221,InternationalBrotherhood of Painters,Decorators and Paperhangers,AFL-CIO, beincludedwithin the scope of his RecommendedOrder.Therecord is devoid of anyevidencethat Local1221 members were affectedby the layoff.Accordingly,we shallmodify the Trial Examiner'sRecommendedOrder andattached notice(Appendix) bystriking references to Local 1221.The Respondent further exceptsto the TrialExaminer'sRecommended Order requiringthe Respondent to post the notice at all locations where Respondent is currently perform-ing painting contractor'swork since the Respondent is engaged in performingpaintingcontracts statewide.To remedy the unfair labor practices found, we think it sufficient torequire posting by Respondent at its plant premises in Elizabeth,New Jersey,and weshall modify the Order accordingly.In view ofthe fact thatmembers of Local 144 were directly affected by the layoffs, weshall also provide for posting, Local144 beingwilling,at places where noticesto Local144's members are customarily posted.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Harry H. Kuskin at Newark,New Jersey, on September 23, 1965, pursuant to a charge filed on May 5, 1965, and acomplaint,which was thereafter amended at the hearing,issued on July 30, 1965.13All dates mentioned hereinafter are in 1965. DAVID FRIEDLAND PAINTING CO., INC.573It presents the question whether David Friedland Painting Co., Inc., herein calledRespondent, violated Section 8(a) (3) and (1) of the Act by laying off on a selectivebasis nine of its employees because the local union of which they are members was en-gaged in striking an employer association of painting contractors over contract terms,where Respondent, also a painting contractor, is not a member of that associationbut could be affected economically by the outcome of such contract negotiations.Respondent admits the allegations of the complaint, as amended, as to commerce, andas to the layoffs on or about May 1, of the nine named employees .2 It denies that thelayoffs and the refusal to recall the named employees until May 6 were because oftheirmembership in Local 144, International Brotherhood of Painters, Decoratorsand Paperhangers of America, AFL-CIO, a labor organization within the meaningof Section 2(5) of the Act. It contends, in substance, that under the circumstances,the layoff had as much legal justification as the lockouts which received SupremeCourt approval in theBuffalo Linencase, theBrowncase, and theAmerican ShipBuilding Companycase .3Upon the entire record,4 including my observation of the witnesses and after dueconsideration of the briefs of the General Counsel and Respondent, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent admits, that it has its principal office inElizabeth, New Jersey, and is a contractor engaged in the business of providing andperforming painting and related services at various jobsites in New Jersey; and furtherthat during the preceding 12 months it performed services valued in excess of $50,000for enterprises in New Jersey, each of which annually receives goods and materialsvalued in excess of $50,000 directly from points located outside New Jersey.I find, upon the foregoing, that Respondent is engaged in commerce within themeaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 144, International Brotherhood of Painters, Decorators andPaperhangers, AFL-CIO, herein called Local 144, and Local Union No. 1221, Inter-national Brotherhood of Painters, Decorators and Paperhangers, AFL-CIO, hereincalledLocal 1221, are labor organizations within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICES 5A. BackgroundThe layoffsby Respondent herein were triggered by a strike which was calledagainst an association of painting contractors,viz,Master Associated Painters ofPerthAmboy and Vicinity,by a sister local of the local with which Respondent bar-gains.The layoffsare to be considered against the following backdrop:There are within New Jersey, according to a stipulation of the parties,approximately19 locals of the International Brotherhood of Painters and Paperhangers of America,AFL-CIO.Each local has a specific territorial jurisdiction.Within eachterritorythere is an organization or association of employers which bargains with the area local.All union employers are subject to the existing area contract whether or not they aremembers of the association doing the bargaining.Nonmember union painting con-tractors not only follow the contract but sign the contract.Respondent operates a union shop in the territorial jurisdiction of Local 1221. It isa member of Union Painters Association of Greater Elizabeth and Vicinity, whichbargains directly with,and is currently in contractual relations with,Local 1221. LeoFriedland,secretary-treasurer of Respondent,isa chairman of this association and2 CarlDobrosky, Anthony Kowaleski, Steve Odolecki, Donald Lindson, Fred Keckses,Carl Lauffenberger, Angelo Palmerini, Steve Borisewski, and John Uzar.$ The citations, respectively, areN.L.R.B. v. Truck Drivers Local Union No. 449, etc.(Buffalo LinenSupplyCo.), 353 U.S.87; N.L R.B. v. Brown,et at., d/b/a Brown FoodStore,380U.S. 278;and LocalS74, Intl. Brotherhoodof Boilermakers(American ShipBuilding Company)v. N.L.R.B.,380 U.S. 300.*As correctedby my ordercorrectingtranscriptdatedNovember 18.Unless otherwise indicated, the testimony referredto hereinisuncontradicted. 574DECISIONSOF NATIONAL LABOR RELATIONS BOARDpersonally participates in its bargaining with Local 1221. It does not appear thatthere were any negotiations pending between this association and Local 1221.Nego-tiations,however, had beengoing on ina neighboring area where Local 144, a sisterlocal, has territorial jurisdiction.Involved in these negotiations was the MasterAssociated Painters of Perth Amboy and Vicinity, of which Respondent is not amember.These negotiations eventually broke down and a strike occurred on May 1which lasted until May 10, when an agreement was reached.Respondent, not beingmember of theassociation, took no part in these negotiations.Respondent is also a member of the Garden State Painters Association which is astatewide association in New Jersey of over 200 union contractors.Leo Friedlandis its vice president. It was stipulated that there is no direct organizational connectionbetween the State association and the various local groups that bargain with thelocals in their respective areas, that the State association does not bargain with anyof these locals and that while Respondent is a member of its local association andalso of the State association, there are members of the local associations who are notmembers of the State association.According to the testimony of Leo Friedland, somediscussionshad been heldbetween him and other employers in the State association as to practices that should beadopted by them with respect to the employment of members of any localunion, inthe event of a strike by such local.He testified further that there is a policyin effectin this association, dictated by the fact that all the contractor members have an interestin every area of the State, to "support the specific area where there arenegotiationsof a contract or there is a strike whatever incident is there."Hence, where areas areon strike, the "employees" of that area are not hired and, if such employees are work-ing at the time the strike begins, they are "terminated."He added that to his knowl-edge there has been no variation in that practice among members of the association,including Respondent, during Respondent's 21 years in business. It is noteworthythat, on cross-examination, Friedland conceded that this policy is not invariablyuniform, and that an exception is made when it affects the economy of the member.Further, according to Friedland, that was the situation in the instant case andexplainswhy theninealleged discriminatees worked during the first day of the strike and wererecalled during the strike and worked for the balance of the strike.In direct con-tradiction of Friedland's testimony as to a longstanding policy, Albert Totka, businessagent of Local 144 during the past 9 years, testified that there was no such practicein the past, thatit becamethe practice "just during the last strike."And with particu-lar reference to the layoffs here, he testified that, in his experience of about 20 years inthe painting industry, other than layoffs or strikes affecting his particular local, "theonly place that ever had men laid off that was (sic) employed by an out-of-townemployer, out of his jurisdiction, was at the Linden job at American Cyanamid."Totka also testified that during the May 1 strike, T. Fitiles Company and John Becker,both being members of the State association, worked throughout the strike.Eachemployedone manwho was a member of Local 144; and Fitiles, who was working inthe territorial jurisdiction of Local 144,signeda retroactive agreement to May 1 whileBecker, who was working outside the Perth Amboy area did not sign a retroactiveagreement.6In addition, he identified some five additional painting contractors 7who continued working in the area with Local 144 men,signingretroactive agree-ments to May 1, although he did not know whether four of them were members of theState associationsThis witness also recalled that during a strike in 1959, 13 employ-ees of 1 employer from Plainfield, New Jersey, worked "right through" the 2 weeksof that strike and 4 employees of another from Mount Vernon, New York, did thesame.The record, as further amplified by stipulation,also showsthat Respondent isrequired under section 3 of its contract with local 1221, whenever it does work withinthe territorial jurisdiction of another local of the Painters to hire not less than 75percent of its work complement from residents of the area where the work is per-formed, such residents being required to be members of the local involved, and to paythem the wages required by the contract between the painting contractors'association8 Totka explained that during a strike he offers retroactive agreements (to May 1 Inthis instance) to employers who are willing to continue working during the strike.4Hass Painting Company, from North Bergen, New Jersey ; Thomas Loapena, fromToms River, New Jersey; Mullen, from Toms River; Radar Painting Company, fromFords, New Jersey; andJ. I. Hass, fromJersey City, New Jersey.8Totka identified J. I. Hass as one whowas not a member. DAVID FRIEDLAND PAINTINGCO.,INC.575in that area and that localsThe record shows that Respondent deals with 13 localsin all and that it has done more than $100,000 worth of business within the territorialjurisdiction of Local 144 during the last 3 years.B. The American Cyammmid jobAs already noted, when the strike occurred, Respondent was not doing any work inLocal 144's territorial jurisdiction. It was, however, doing work in the jurisdiction ofLocal 1221, at the above-mentioned American Cyanamid job. Its work complementon that job consisted of two regulars or shop men (i.e., Foreman Tineo and anapprentice), one employee recruited for this job through the Painters' local in Newark,New Jersey,and the nine employees alleged to be discriminatees herein,who weremembers of, and recruited through, Local 144.10More specifically,these nineemployees began working for Respondent around April 21 11 and continued there-after until they were, as detailed hereinafter, laid off at the close of the work day onMay 1. They were thereafter recalled on May 6 and continued to work until aboutMay 28, when the job was nearly completed.During the layoffs, no replacementswere hired, the work being continued with a reduced complement of three, consistingof Tineo, the apprentice, and the employee recruited through the Painters' local inNewark.As to the circumstances of the layoffs, Friedland testified that William Zack 12called him on Friday night, April 30, to inform him that a strike vote had been takenand that "Perth Amboy was on strike."Whereupon, as stipulated by the parties,Friedland directed Leo Butler, Respondent's superintendent, to lay off from theCyanamid jobsite all members of Local 144 because that local was on strikeagainsttheMaster Associated Painters of Perth Amboy and Vicinity.According to CarlDobrosky, financial secretary of Local 144, and one of the nine alleged discriminatees,he had a conversation with Foreman Tineo on the job during the afternoon of May 1,the day on which the strike began, and Tineo told him and the other eight allegeddiscriminatees, all of them being from Local 144, that "[they] were not to come in.{They] were not to report in Monday morning," that "pressure was applied to his bossby William Zack to have the Perth Amboy men to stop from [sic] work." Dobroskytestified further that, as the laid off employees had not been "paid off" on Saturday,they considered themselves still Respondent's employees and returned on Monday,May 3, intending to go to work. Tineo told them at that time that "on orders from hisboss he was not to put [them] to work" and that they would be replaced the followingday.After receiving their pay, the men sought out the superintendent of the generalcontractor,Wilheim Company, informing him that they had been locked out byRespondent not because of faulty work or any violations by them but because of thestrike in Perth Amboy, adding that if they were replaced, they would take the matterto the Board.As already found, no replacements for them were hired and they wererecalled to work on May 6; at that time the strike was still in progress; in fact, it wasterminated several days later on May 10. It thus appears that these nine individualsworked during the strike, except for the second, third, and fourth working day thereof.Y The stipulation asserts, in this connection,that,when Respondent does work withinLocal 144's jurisdiction,should it happen that Local 1221's wages are higher thanLocal 144's wages, Respondent would pay Local 1221 men the higher rate and Local 144men the lower rate;and should it happen,as was the case here,that the work is donewithin Local 1221's jurisdiction and Respondent employs men from Local 144, Respondentwould pay them the Local 1221 rate which happened to be the higher rate.At the hearing, Respondent sought to adduce testimony to prove that its practice inseven areas other than those of Local 1221 and Local 144, where it does business, is thesame.I sustained the objection of the General Counsel to this line of testimony andRespondent made an offer of proof. After further deliberation,I have decided to reversemy ruling.Accordingly,I accept as true for the purpose of this proceeding the abovefactual material in the offer of proof.10Leo Friedland,the secretary-treasurer of Respondent, testified that, after learningfrom the business agent of Local 1221,which has territorial jurisdiction of the Lindenarea and the work in question,that the latter could not supply him with enough men,he had choice under Respondent's agreement with Local 1221 as to which Painters' localto approach and he electedto go to Local 144.u At that time,Respondent knew that negotiations between Local 144 and the MasterAssociated Painters of Perth Amboy and Vicinity had not yet been resolved.12 Zack was an officer of the Master Associated Painters of Perth Amboy and Vicinityand was the principal contractor involved in that association's negotiations with Local 144. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDFriedland gave the followingreasons asto why these individuals were not laid off forthe duration of the strike: In respect to the first day of the strike, they were allowedto work because the American Cyanamid job was a criticalone, a timepenalty job,and American Cyanamidwas ina rush to getinto theplant and "[he] felt that if wecould do it as fast and as much work as possible, [he] would try."He, therefore, noti-fied his superintendent "to put in a day on Saturday and stop on Monday," Saturdaybeing a workday anyway.And with respect to the reason for the recall of the nineindividuals onMay 6, Friedland testified that, "Cyanamid said unless the job wasmanned, they would terminate their contract and man it with their own personnel so[he] decided to hire the men back and reactivate the job to its former condition." 13C. Concluding findings as to the layoffsTo recapitulate, the issue herein is whether, in the circumstances, Respondent'sselective layoff or "lockout" of all those among its employees who were members ofLocal 144 violated Section 8 (a) (3) and (1) of the Act; or stated conversely, whetherRespondent's conduct was justifiable in the circumstances on the ground that it servedRespondent's legitimate business interests.A review of existing Board precedent establishes that the Board has held that alockout, even though motivated by economic considerations, was barred by the Act,except where it was used to preserve a multiemployer unit or to safeguard a singleemployer against unusual operating losses.14More recently, the United StatesSupreme Couit indicated in theAmerican Ship Buildingcase 15 that the Board'sapproach to what constitutes a lawful lockout is too restricted, and held that after animpasse in negotiations had been reached, a single employer could temporarily layoff or "lockout" his employees to bring economic pressure in support of his bargain-ing position.1eAs heretofore indicated, Respondent points to theBuffalo Linen, Brown,andAmerican Ship Buildingcases as supporting its conduct herein.However, Respond-ent's position, under theBuffalo LinenandBrowncases, that the lockout was lawful,although it was used to preserve a multiemployer unit broader than the unit in whichitwas, in fact, bargaining, is lacking in merit.Respondent argues, in part, that ineconomic reality and effect the multiemployer association in the Perth Amboy area, ofwhich it wasnot a member,was its agentfor the negotiation of wages, hours, andconditions of employment, for the substantial amount of work it performed in thePerth Amboy area (ovei $100,000 in 3 years). This is so, Respondent's argumentcontinues, because under the contract which it had with Local 1221,itmusthire Local144 members when it does work in that Local's jurisdiction in the Perth Amboy areaand it must pay members of Local 144 when it does work in that area the wages deter-mined by Local 144's contract with the multiemployer association in Perth Amboy.To further buttress its argument that it would be improper to view the multiemployerunit as confined to the association of employers of which it is a member, Respondentpoints out that it works in the jurisdictional territory of 13 locals, and must thereforeabide by 13 separate union contracts, making it a physical impossibility and tremen-dous burden to require Respondent to be a member of each of the employer groups inthese areas.And further, since Respondent cannot bargain separately throughout theState and must rely on the bargaining of a few contractors in each association withthe Painters' local in thatarea, itshould be afforded the same rights under the Actas if it were directly a member of the bargaining group; finally,itassertsthat, what131n this connection,Friedland indicated he could have utilized the men in Respond-ent's shop,but he chose not to do so on advice of counsel herein that he rehire thoselaid off.14 SeeBuffalo Linen Supply Company,109 NLRB 447, reversed subnom. ; N L.R B. v.Truck Drivers Local Union No.449, 353 U.S.87; Betts Cadillac Olds, Inc.,96 NLRB 268;andQuaker State Oil Refining Corporation,121 NLRB 334, enfd. 270 F.2d 40(C.A. 3),cert. denied 361 U.S. 917.15The American Ship Building Company v.N.L.R.B., supra.1e See, in this connection,Weyerhaeuser Company, et at.,155 NLRB 921, in which theBoard held on the authority of both theAmerican Ship BuildingandBrowncases that,where two or more employers bargain with a union, even assuming that they were mis-taken as a matter of law with respect to either the establishment or the recognition oftheir association as a multiemployer unit, and where an impasse in negotiations is reachedover a mandatory subject of collective bargaining and the union strikes only some of theemployers engaged in such joint bargaining,the remaining employers may justifiablylock out their employees. DAVID FRIEDLANDPAINTING CO.,INC.577appears to be a group of separate multiemployer bargainingunits is ineconomiceffect and reality one bargaining unit with subcommittees dealing within the separate-geographical jurisdictions of the various locals of the Painters.broader unit.Thus, there is absent here any established bargainingunitwhich iseither statewide in scope or of any lesser scope yet broader than the scope of eachlocal association; nor is there any agreement between all or some of the local associa-tions, on the one hand, and all or some of the local unions, respectively, on the otherhand, to bargain upon a broader basis than presently.And long-established precedentprecludes the establishment of a multiemployer unit in the absence of a multiemployerbargaining history or agreement as to the appropriateness of such a unit. Indeed, theparties have stipulated to facts which indicate no desire to bargain on a broader basis;as pointed out it is stipulated that there exists currently a statewide association of over200 members, that there is no direct organizational connection between the Stateassociation and the various local groups that bargain with locals of the Painters intheir respective areas, that the State association does not bargain with any of theselocals and that, while Respondent is a member of its local association and also of theState association, there are members of the local associations who are not members.of the State association. In context then, the above fact that the State associationdoes not function as a bargaining agency strongly suggests that those members of the.local associations who are members of the State association are content to continuebargaining on a local association basis.Nor is there any merit to the additional argument alluded to herein that a broaderunit should be found on agency grounds.Obviously, agency cannot be lawfullyimplied solely because a failure to do so would result in economic disadvantage to theperson asserting the agency or because alternatives to an agency relationship could'have been established only with considerable hardship.Nor are the foregoing deficiencies in Respondent's arguments concerning thebreadth of the unit bolstered by the already mentioned testimony of Leo Friedland'that there is a policy in the State association, dictated by the fact that all the contractormembers have an interest in every area of the State, to "support the specific area wherethere are negotiations of a contract or there is a strike or whatever incident is there."In more specific terms, according to Friedland, the policy is that where areas are onstrike, the "employees" of that area are not hired and if such employees are workingat the time the strike begins, they are "terminated."From my observation of Fried-land and Totka on the witness stand, plus the fact that Friedland's testimony, on cross-examination, disclosed that the so-called policy could be breached by a painting con-tractor in the State association when that contractor's economic situation dictated it,the further fact that the handling of the layoffs and the recall by Respondent in thisvery instance was such a breach of the claimed policy, and in view of the straight-forward and more credible testimony of Totka, which denied that there was such apolicy, amplifying it by instances during the instant strike by Local 144 and the onein 1959 in which State association members belied that policy by continuing to work,I am persuaded that there was no such policy in effect heretofore and further that nosuch policy was invoked beginning with the May 1 strike by Local 144.Finally, contrary to Respondent's contention, no special considerations on unitgrounds or agency grounds are applicable here because Respondent and the membersof the various associations are engaged in the construction industry.Those specialconsiderations deriving from the fact that an employer is in the construction industryare clearly delineated in the Act, and it would serve no useful purpose to set themforth.Suffice it to say that those special considerations have no relevance here.As already noted, in addition tothe Buffalo LinenandBrowncases, Respondentrestsits caseon theAmerican Ship Buildingcase.There, the United States SupremeCourt held thatafteran impassein the negotiations had been reached,a singleemployer could use a lockout offensively to advance his bargaining position.How-ever, the Court did not decide the question whether a lockoutbeforeimpasse is per-missible and the further question whether an employer in one bargaining unit couldlockout to advance the position of another employer or group of employers in anotherbargaining unit, both of which factors are present here in somewhat truncated form.In this connection, I am cognizant of the Board's decision in theEvening NewsAssociationcase,17 relied upon by the General Counsel to support a finding of viola-tion herein.There, the Board concluded that: The News locked out its employees17TheEvening News Association,Owner and Publisher of the D.ettoit News,145NLRB 996.221-731-67-vol. 158-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom April 16 through 19 because of the strike against the Free Press; because thetwo papers did not bargain in a multiemployer unit, the lockout was not privilegedunder theBuffalo Linendoctrine which permits the use of a lockout to preserve theintegrity of a multiemployer unit; and consequently the News trenched upon therights of its employees in violation of Section 8(a) (1) and (3) of the Act.18WhileEvening News Associationwould appear to support a finding of a violation here on ana fortioribasis, that case was decided within the Board's prevailing, and now rejected,theory as to the types of lockout that were permissible.Furthermore, the Court ofAppeals for the Sixth Circuit, consideringEvening News Associationagainst the back-drop of the United States Supreme Court's decision inAmerican Ship Building,reversed the Board 19 and held that the News acted lawfully when it locked out itsemployees before an impasse had been reached in its negotiations with the union anddid so in support of the Free Press which was in a separate unit.It is also clear, however, that the above holding by the court of appeals availsRespondent nothing.Assuming, without deciding, that the court has correctlyapplied the principles ofAmerican Ship Buildingto the facts ofEvening News Associa-tion,the instant case is clearly distinguishable.Thus, there, unlike here, the employerusing the lockout, while seeking to advance the bargaining position of anotheremployer, was facing many identicalissues initsbargaining negotiations with thesameunion and was therefore seeking, by using the lockout offensively, also toadvance its own position.As already appears, Respondent was not in bargainingnegotiations with the union representing its employees and therefore was not con-^cerned about advancing its own bargaining position.Nor could it have done so by itslockout here, because it was in a bargaining relationship with another union,albeita sister local.Stated differently, Respondent was seeking to intrude in a labor disputenot its own, involving a union other than the one with which it was then in untroubledrelationship, for the reason that a settlement of the labor dispute favorable to thatunion could have an economic effect upon it.To allow this collateral or indirectinterest in a labor dispute to be deemed a legitimate business interest sufficient toserve as justification for a lockout of Respondent's own employees is to arrive at afar-reaching result never intended by the Supreme Court inAmerican Ship Building.Itwould lead to a proliferation of the use of the lockout so as to render it lawful inany situation where the employer making use of it against members of a certain unioncould arguably be affected economically by the outcome of particular negotiations'between that union and another employer. It would be an invitation to industrialchaos rather than to industrial stability which the Act is designed to foster.Accord-ingly, as 1 find theinstantsituation to be clearly distinguishable from that inAmericanShip Building,20and as I perceive no warrant for applying that case here on anyother basis, I conclude that Respondent's lockout of those of its employees who weremembers of Local 144 is not justifiable under Board and court decisions.Respondent, in opposing a finding of a violation of Section 8(a) (3), argues furtherthat, in any event, as inAmerican Ship Building,there is no proof of union animushere.Thus, it contends, there is no indication that the lockout destroyed the striking:union's capacity for effective and responsible representation and there is further no,indication of hostility by Respondent to the concept of collective bargaining.Addi-Ttionally,Respondent urges that it has acted here without any intent of destroyingLocal 144; "its purpose in locking out the members of Local 144 was purely self-helpto contribute what it could toward preventing a victory by the union in the strikewhich would force it to pay benefitsin excessof what it otherwise would be required,to pay whenever it performed work within the territorial jurisdiction of Local 144."However, as I have already found, the employer interest served by Respondent's lock-out is far less significant and direct than inAmericanShipBuilding.This, withoutmore, distinguishes the instant situation from that inAmerican Ship Building.Bear-ing this distinctioninmind,a balancing of the employer's interests herein against therights of its employees under Section 7 of the Act to self-organization, to form, join,or assist labor organizations, to bargain collectively through agents of their ownchoosing,and to engagein other concerted activities for the purpose of collective18 The Board found a violation not only asto the locked out employees but as to theother employees laid of as a consequenceof the lockout.u Detroit Newspaper PublishersAssociation,The Evening News Association, Ownerand Publisher of the Detroit News,et at.v.N.L.R.B.,346 F. 2d 527.2G It is noteworthythatthe SupremeCourt was careful to point out that "there is noclaim that the employer locked out only unionmembers or locked out any employee-simply because he was a union member...11 DAVID FRIEDLAND PAINTING CO., INC.579bargaining or other mutual aid or protection, leads inevitably to the conclusion thatthe Section 7 rights of Respondent's employees are paramount.Accordingly, as thenatural tendency of the lockout was to discourage union membership, since thereason for the selection of these employees for layoffs was their membership in thestriking local, their discriminatory layoffs violated Section 8(a)(3) of the Act21Further, since, apart from the foregoing, the record supports a finding that the layoffsherein stemmed from the fact that these employees had voted for the strike and wouldthereafter vote on its termination, it follows that the layoffs were effected because ofthe concerted activities of these employees for their mutual aid and protection andwere therefore violative of Section 8(a)(1) of the Act.22In sum, I conclude in view of all the foregoing, that by laying off itsemployees onMay 1, 1965, and refusing to recall them until May 6, 1965, RespondentviolatedSection 8 (a) (3) and (1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (3) and (1) of the Act, I shall recommend that Respond-ent cease and desist therefrom,and from interfering,restraining,and coercing itsemployees in any like or related manner. I shall also recommend that Respondent,take certain affirmative action set forth below designed to effectuate the policies ofthe Act (a provision which I would recommend under all the circumstances to rem-edy the violation of Section 8(a) (1), even if there had been no violation of Section,8 (a) (3) ), and post appropriatenotices.As the discriminatees herein were recalled to their jobs and worked thereafteruntil the job for which they were hired was virtually completed, the remedy ofreinstatement is not here applicable.However, these employees were in layoff statusfor 3 working days, i.e., May 3, 4, and 5, and, to the extent that they suffered anyloss of earnings, they are entitled to be reimbursed therefor. I find no merit inRespondent's contention, in effect, that, as the laid-off employees were not replaced,and continued where they had left off after they were recalled, they are not entitled,to any backpay. It is patent that Respondent's unlawful conduct prolonged the timethat elapsed from the beginning to the completion of the American Cyanamid jobwith a loss of earnings in all likelihood to the laid-off employees on those days onwhich they were in layoff status and could have worked for Respondent. To the.extent that they suffered loss of earnings, they were disadvantaged by Respondent'sunlawful conduct.I shall therefore recommend that Respondentmakeeach dis-,criminatee whole for all the earnings lost by him by reason of the discriminationagainst him, by paying him a sum of money equal to the amount he would have.earned from the date of his layoff to the date of his reinstatement, less his net earn-ings during said period.Backpay, with interest at the rate of 6 percent per annum,-shall be computed in the manner set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the entire record, I make the following:uThe fact that the United States Supreme Court inAmericanShipBuildingrefusedto apply the "natural tendency" rationale is not controlling here.The Supreme Court soheld in the context of a finding by it of "actions taken to serve legitimatebusiness In-terests in some significant fashion."Absent here as significant and legitimate a businessinterest as inAmerican Ship Building,the instant case is controlled by RadioOfficers'Union, etc. (A. H. Bull Steamship Company) v. N.L.R.B.,347 U.S. 17, 43, where theaforesaid rationale was applied.See, in this connection,Local 357, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Los Angeles-Seattle Motor Express)v.N.L.R.B.,365 U.S. 667,680, where the Supreme Court in dis-cussing the scope of its decision in the aboveRadio Officers'case said,"A similar absenceof significant businessjustification for the employer's acts which tended to discourageunion activity explains the dispensability of proof of discriminatory motivation inAllis-ChalmersMfg. Co. V.Labor Board,162 F.2d 435;Cusano v. Labor Board,190 F. 2d 898,andLabor Board v. Industrial Cotton Mills,208 F. 2d 87."22Whetherthe layoffs herein are found to be violations of Section 8(a) (3) or 8(a) (1),the remedy for such violations,if it is to effectuate the statutory purposes,would be thesame.N.L.R.B. V. J. I.Case Company,Bettendorf Works,198 F.2d 919(C.A. 8), cert.denied 345 U.S. 917;Modern Motors,Incorporatedv.N.L.R.B.,198 F. 2d 925, 926{C.A. 8). 580DECISIONS OF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local Union No. 144, International Brotherhood of Painters, Decorators andPaperhangers, AFL-CIO, and Local Union No. 1221, International Brotherhood ofPainters,Decorators and Paperhangers, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of Carl Dobrosky, AnthonyKowaleski, Steve Odolecki, Donald Lindson, Fred Keckes, Carl Lauffenberger,Angelo Palmerini, Steve Borisewski, and John Uzar by laying them off on May 1,1965, and thereafter refusing to reinstate them until May 6, 1965, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local Union No. 144, International Brotherhoodof Painters, Decorators and Paperhangers, AFL-CIO, and Local Union No. 1221,International Brotherhood of Painters, Decorators and Paperhangers, AFL-CIO, orany other labor organization of its employees by discriminating against any employeein regard to his hire, tenure, or any other term or condition of employment.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Make Carl Dobrosky, Anthony Kowaleski, Steve Odolecki, Donald Lindson,Fred Keckses, Carl Lauffenberger, Angelo Palmerini, Steve Borisweski, and JohnUzar whole for any loss of earnings each of them may have suffered, in the mannerset forth in the section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determine theamount of backpay due, as herein provided.(c)Post at its plant premises in Elizabeth, New Jersey, and at all locations whereRespondent is currently performing painting contractors' work, copies of the attachednotice marked "Appendix." 23Copies of said notice to be furnished by the RegionalDirector for Region 22, shall, after being duly signed by Respondent's representative,be posted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the aforesaid Regional Director, in writing, within 20 days from thedate of the receipt of this Decision, what steps Respondent has taken to complyherewith.2423 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"In the notice.If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals,the notice shall be further amended by the substitution of thewords "a Decree of the United States Court of Appeals,Enforcing an Order" for the words"a Decision and Order."24 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify the aforesaid Regional Director,inwriting,within10 days from the date of this Order,what steps the Respondent has taken to complyherewith." HARRISON IRON & METAL COMPANY581APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local Union No. 144, InternationalBrotherhood of Painters, Decorators and Paperhangers, AFL-CIO, and LocalUnion No. 1221, International Brotherhood of Painters, Decorators and Paper-hangers, AFL-CIO, or any other labor organization, by discriminating as to thehire, tenure, or any other term or condition of employment of any of ouremployees.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist a labor organization, to bargain collectively through a bargaining agentchosen by themselves, to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection; or to refrain fromany such activities (except to the extent that the right to refrain is limited by thelawful enforcement of a lawful union-security requirement).WE WILL pay Carl Dobrosky, Anthony Kowaleski, Steve Odolecki, DonaldLindson, Fred Keckses, Carl Lauffenberger, Angelo Palmerini, Steve Borisewski,and John Uzar for any loss of wages suffered by each of them because of ourdiscrimination against them.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.DAVID FRIEDLAND PAINTING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.645-3088.Harrison Iron& MetalCompanyandGeorge Robert Young,Otis Reams,George Oliver, John Gandy and Woodrow Bar-field.CasesNos.7-CA-5088,7-CA-5088-2,7-CA-5088(3),7-CA-5088(4), and 7-CA-5088(5).May 2, 1966DECISION AND ORDEROn January 26, 1966, Trial Examiner Arthur Christopher, Jr.,issued his Decision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that those allegations be158NLRB No. 61.